FILE COPY




                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                               (512)463-1312




                                   Friday, October 30, 2015
                                                                  FILED IN CO'JST 0= APPEALS
Ms. Reba Squyres Clerk                                             12»i Court erf toe&te District
Angelina County District Court
P. O. Box 908
Lufkin, TX 75902-0908

RE:    Case Number: 15-0037
       Court of Appeals Number: 12-13-00344-CV
       Trial Court Number: CV-01271-12-3


Style: LOUIE LAWSON, REPRESENTATIVE OF THE ESTATE OF CAROLYN BURNS
       v.

       CITY OF DIBOLL, TEXAS

Dear Ms. Squyres:

       The judgment of the Supreme Court of Texas is final in the above referenced cause and
the enclosed mandate was issued today. Enclosed with the mandate is a certified copy of our
cost bill showing charges and payments as reflected by the record for your use in settlement
between the parties.
                                                  Sincerely,


                                                  Blake A. Hawthorne, Clerk

                                                  by Monica Zamarripa, Deputy Clerk

cc:     Ms. Cathy S. Lusk (DELIVERED VIA E-MAIL)
        Sammy Johnson II (DELIVERED VIA E-MAIL)
        Mr. Robert T. Cain Jr. (DELIVERED VIA E-MAIL)
                                                                                           FILE COPY




                                                                                 FILED INCOu" 0- APPEALS
                                                                                  iah Court of AMcais District
               IN TFIE SUPREME COURT OF TEXKS"

                                         NO. 15-0037


    LOUIE LAWSON, REPRESENTATIVE OF THE ESTATE OF CAROLYN
                       BURNS, Petitioner

                                                v.


                        CITY OF DIBOLL, TEXAS, Respondent

                                         MANDATE

       To the Trial Court of Angelina County, Greetings:
       Before our Supreme Court on September 18, 2015, the Cause, upon petition for review,
to revise or reverse your Judgment.
       No. 15-0037 in the Supreme Court of Texas
       No. 12-13-00344-CV in the Twelfth Court of Appeals
       No. CV-01271-12-3 in the 159th District Court of Angelina County, Texas, was
determined; and therein our said Supreme Court entered its judgment or order in these words:


        THE SUPREME COURT OF TEXAS, having heard this cause on petition for review
from the Court of Appeals for the Twelfth District, and having considered the appellate record
and counsel's briefs, but without hearing oral argument under Texas Rule of Appellate Procedure
59.1, concludes that the court of appeals' judgment should be reversed.

       IT IS THEREFORE ORDERED, in accordance with the Court's opinion, that:

                      1)      The court of appeals' judgment is reversed;

                      2)      The case is remanded to the trial court for further proceedings
                              consistent with this Court's opinion; and

                      3)      Louie Lawson shall recover, and the City of Diboll, Texas, shall
                              pay, the costs incurred in this Court.

       Copies of this Court's judgment and opinion are certified to the Court of Appeals for the
Twelfth District and to the District Court of Angelina County, Texas, for observance.




                                           Page 1 of 2
                                                                                      FILE COPY




       Wherefore we command you to observe the order of our said Supreme Court in .this
behalf, and in all things to have recognized, obeyed, and executed.
       BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS,

                                            with the seal thereof annexed, at the City of Austin,
                                            this the 30th day of October, 2015.
                                            Blake A. Hawthorne, Clerk




                                            By Monica Zamarripa, Deputy Clerk




                                           Page 2 of 2
                                                                                           FILE COPY



                                                                                   FILED IN COuRT 0* APPEALS
                                                                                    12Hi Court of Apoaals District



                 IN THE SUPREME COURT OF TEXAS

                                             NO. 15-0037


    LOUIE LAWSON, REPRESENTATIVE OF THE ESTATE OF CAROLYN
                       BURNS, PETITIONER

                                                      V.


                            CITY OF DIBOLL, TEXAS, RESPONDENT

          No. CV-01271-12-3 in the 159th District Court, Angelina County


                                       BILL OF COSTS

Petition for Review

Type of Fee                  Charges         Paid           By
Miscellaneous Motion         $10.00          $10.00         PaidbyCityofDiboll
Petition for Review Filed    $145.00         $145.00        Paid by Louis Lawson

Clerk's Record               $163.00         Unknown        1 Volume


Reporter's Record            $125.00         Unknown        1 Volume




Balance of costs owing to the Supreme Court of Texas:            0.00



       Louie Lawson shall recover, and the City of Diboll, Texas, shall pay, the costs
       incurred in this Court.




        I, BLAKE A. HAWTHORNE, CLERK of the Supreme Court of Texas, do hereby
certify that the above and foregoing is a true and correct copy of the cost bill of the Supreme
Court of Texas, showing the charges and payments, in the above numbered and styled cause, as
the same appears of record in this office.




                                              Page 1 of 2
                                            FILB.COPY




  with the seal thereof annexed, at the City of Austin,
  this the 30th day of October, 2015.
  BLAKE A. HAWTHORNE, Clerk


                      A^.rt.
  By Monica Zamarripa, Deputy Clerk




Page 2 of 2